TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00786-CV



          John Byram, Individually, and as Independent Executor of the Estate of
         Sally Anne Dillingham Byram, Deceased; and Sam Perry and Gary Ackers
                  as Co-Trustees of the Byram Marital Trust, Appellants

                                                  v.

       Maryanna Brooke Byram Davenport, Individually and as Next Friend for
 Charlotte Sally Davenport and Chloe Christina Davenport, Minors, and Derivatively on
       Behalf of The Sally Anne Dillingham Byram Marital Trust; et al., Appellee


                   FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
         NO. C-1-PB-10-001710, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed an agreed motion to abate this appeal, explaining that they are

close to concluding a settlement of the underlying dispute. They request an abatement of sixty days

in order to finalize their settlement. We grant the motion, and abate this appeal until June 27, 2011.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Abated

Filed: April 28, 2011